DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant, Mr. Yoshea Daniels on 05/02/2022.
The applicant has been amended as follows:
Replace claim 5 with the following:
Claim 5. A system comprising: an instrument microphone comprising a clip and a wireless transmitter, the clip constructed to couple the instrument microphone to a brass or woodwind instrument; a headgear apparatus microphone comprising a wireless transmitter, the headgear apparatus microphone constructed to coupled to the head of a vocalist; wherein each of the instrument microphone and the headset microphone have an on/off button, volume control and battery powered; and a Bluetooth speaker, the Bluetooth speaker battery powered, the Bluetooth speaker comprising a wireless receiver, the wireless receiver constructed to receive wireless transmissions from the instrument microphone and the headset microphone, the Bluetooth speaker having: a built in digital reverb/delay; a built in digital device acoustic equalizer (EQ) that enhances sound before amplification; an effects module; one or more control knobs and buttons; a driver; a midrange; a tweeter and a convex curved face.

Reasons for Allowance
Claims 5, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 04/13/2022 has been reviewed by the examiner in view of prior art of records Betts-Lacroix (US 2013/0101134 A1), Perkins (4,342,244), Ridley (US 9,635,445 B1), Ito (US 2003/0121401 A1) and Family et al. (US 2018/0352334 A1), and the combination of Betts-Lacroix (US 2013/0101134 A1), Perkins (4,342,244), Ridley (US 9,635,445 B1), Ito (US 2003/0121401 A1) and Family et al. (US 2018/0352334 A1) fails to teach the cited claim limitations of “wherein each of the instrument microphone and the headset microphone have an on/off button and the Bluetooth speaker having a convex curved surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 3, 2022
/SIMON KING/Primary Examiner, Art Unit 2653